CM/ECF-GA Northern District Court                               https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?174849842222805-...
                      Case 1:19-cr-00439-MLB-JKL Document 128 Filed 05/04/21 Page 1 of 1




                                              1:19-cr-00439-MLB-JKL
                                                  USA v. Mgbodile
                                             Honorable Michael L. Brown

                                Minute Sheet for proceedings held In Open Court on 05/04/2021.


              TIME COURT COMMENCED: 8:45 A.M.
              TIME COURT CONCLUDED: 5:00 P.M.                  COURT REPORTER: Jana B. Colter
              TIME IN COURT: 6:30                              DEPUTY CLERK: Benjamin Thurman
              OFFICE LOCATION: Atlanta

         DEFENDANT(S):      [1]Nnamdi Marcellus Mgbodile Present at proceedings
         ATTORNEY(S)       Kimberly Sharkey representing Nnamdi Marcellus Mgbodile
         PRESENT:          Alex Sistla representing USA
         PROCEEDING
                           Jury Trial Began;
         CATEGORY:
         JURY INFORMATION: Jury was Sworn. The Rule of Sequestration was not invoked.
         MINUTE TEXT:      Jury trial - day one. Before empanelment of the jury, discussion had
                           regarding Defendant's [111] Motion in Limine. Voir dire conducted. The
                           Court empaneled a fourteen-person jury. Each party gave their opening
                           statements. The government will begin its case-in-chief tomorrow.
         HEARING STATUS:   Hearing not concluded. Court adjourned and will reconvene at 5/5/2021 at
                           9:00 a.m. Jurors excused until the above time under the usual caution of
                           the Court.
         TRIAL STATUS:     Jury Selection Only, continued




1 of 1                                                                                                          5/10/2021, 2:09 PM
